DETAILED ACTION
This Office Action is in reply to Applicants response after Non-Final Rejection received on September 15, 2021.  Claim(s) 1, 3-4, 6-8, 12, 15-16, and 20 is/are currently pending in the instant application.  The application claims priority to foreign application filed on January 10, 2018 in India.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the Applicants amendments to claims 1, 12, and 20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “multi-constrained longest path search traversing across the plurality of option families in an non-increasing order of an average of the reference value of the plurality of option families in a dynamically changing tree structure,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Examiner does not find a figure supporting a dynamically changing tree structure. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-4, 6-8, 12, 15-16, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-4, 6-9, 12, 15-16, and 20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method of product configuration and optimization (e.g. process). (Step 1: YES). 

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 12 and product Claim 20.  Claim 1 recites the limitations of (abstract ideas highlighted in Italics and additional elements highlighted in bold);
receiving a plurality of product families one or more product sub- families corresponding to the plurality of product families and a plurality of option families associated with each of the product sub-families, from a database, wherein each option family of the plurality of option families includes one or more option variants; 
selecting a first product family from the plurality of product families, wherein one or more option variants of the first product family is associated with a reference value, and the first product family is selected based on availability of the one or more option variants, configuration rules and base constraints, wherein an increase in number of option families is handled by selecting rules and constraints applicable for the selected product family, wherein the configuration rules include a list of available option variants in the product family, a list of mandatory options variants in the product family, and wherein the base constraints include one option variant per option family to be included in each configuration, total volume of each option variant used to be within supplier’s capacity and total volume of each option variant used for each product family to be within upper and lower limits of the reference value of the corresponding option variant; 
generating a feasible configuration set for the selected first product family by: 
iteratively performing, for each of a unit of demand, a multi-constrained longest path search traversing across the plurality of option families in an non-increasing order of an average of the reference value of the plurality of the option families in a dynamically changing tree structure, such that total reference value is maximized for the generated feasible configurations respective of the unit of demand, wherein the multi-constrained longest path search finds a longest directed path from a source to a sink subject to dynamic resource constraints and route constraints, wherein the source represents a starting of a name of a sub-product family, and a sink is an output of comparing the generated feasible configuration, an optimal margin, increment additions across product families, wherein the maximized total reference value across the generated feasible configuration set is calculated based on one or more constraints and take rates associated with each of the option variants of the first product family, and wherein multi-constrained longest paths that represent feasible configurations with an optimal reference value are incrementally generated using a constructive heuristic approach comprising:
representing the first product failing as a k-partite directed acyclic graph; and
grouping vertices of the graph into k disjoint sets, the k disjoint sets represent the plurality of option families and the vertices of each disjoint set represent one or more options variants associated with each of the option family and tagged with option identifiers (ID), option code and option name, wherein the generated feasible configuration is a directed path across k disjoint sets of the vertices of the graph, wherein length of the multi-constrained longest path search is a sum total of the reference values associated with the vertices, wherein each option family is sequentially processed by applying the one or more constraints to select an optimal feasible option variant associated with the option family;
extending the one or more option variants of the first product family to a subsequent product family from amongst the plurality of product families;
dynamically adjusting supply constraints and take rates fur each of the option variants of the first product family to generate a feasible configuration set for the subsequent product family;
updating the generated feasible configuration set to a list of configurations and proceeding to a subsequent unit of demand of at least one product family from amongst the plurality of product families, and wherein the multi-constrained longest path search is terminated when for each product family, from amongst the plurality of product families associated with a unit of demand, is assigned the feasible configuration;
optimizing the list of configurations for the generated feasible configuration set by calculating the take rates for each of the option variants and based on the one or more constraints comprising engineering constraints, manufacturing constraints, market constraints and the supply constraints, such that total product volume to generate the list of configurations to maximize total margin across the plurality of product families satisfying all necessary constraints among the one or more constraints is allocated, wherein the output is considered for further analysis including a mix of configurations related to individual margin, and rates achieved for each of the option variant in the product family;
analyzing impact of changes in the one or more constraints for each of the feasible configurations; and 
outputting the optimized list of configurations along with allocated portion of total product volume to optimize the total margin and a count of number of option variants required to produce the corresponding feasible configurations. 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as Mental Processes.  Product configuration optimization recites concept performed in the human mind, but for the recitation of a generic computer implementation.  That is, other than reciting, a “computer implemented method” and “a database”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, receiving and selecting a product family and generating a feasibility set and optimizing a list of configurations for cost and/or profit encompasses a human selecting a product family, determining a feasibility set, and calculating cost and profitability.  The limitation as drafted, is a process that, under broadest reasonable interpretation, covers concepts Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite a computer and database (Claim 1) a memory, one or more communication interfaces, one or more hardware processors and a database (claim 12) and/or a non-transitory computer storage medium and a database (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 12, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0018-0019] about implantation using general purpose or special purpose computing devices [optimizer unit 102 includes or is otherwise in communication with at least one memory such as a memory 104, at least one processor such as a ep 2B: NO. The claims do not provide significantly more) 
 
Dependent claims 3, 4, 6-10, and 15-18 further define the abstract idea that is present in their respective independent claims 1 and 12 and thus correspond to Mental Processes and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 3, 4, 6-10, and 15-18 are directed to an abstract idea.  Thus, the claims 1, 3-4, 6-10, 12, 15-18, and 20 are not patent-eligible.

The present limitations, under their broadest reasonable interpretation, also cover performance of the limitation as Mathematical Concepts.  Product configuration optimization recites concept including mathematical formulas, equations, and calculations, but for the recitation of a generic computer implementation.  That is, other than reciting, a “computer implemented method” and “a database”, nothing in the claim element precludes the step from practically being performed with pen and paper for solving formulas and equations.   A model or algorithm is by itself a set of rules or equations to perform one or more functions.  For example, receiving and selecting a product family and generating a feasibility set and optimizing a list of configurations for cost and/or profit encompasses a human selecting a product family, determining a feasibility set, and calculating cost and profitability.  The limitation as drafted, is a process that, under broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical formulas, equations, or relationships, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  A memory storing instructions and one or more hardware processors in Claim 12 is just applying generic Step 2A-Prong 1: YES. The claims are abstract)

The present limitations, under their broadest reasonable interpretation, also cover performance of the limitation as Certain Methods of Organizing Human Activity.  Product configuration optimization where product feasibility, product cost, and product margins are considered in the optimization recites commercial interactions, but for the recitation of a generic computer implementation.  That is, other than reciting, a “computer implemented method” and “a database”, nothing in the claim elements integrates the claim into a practical application.  Analyzing products in a family of products to find the configurations which are optimal for cost and margins based on profits is a multi-variable optimization where the best solution or configuration is produced based on more than just maximum profits.    For example, receiving and selecting a product family and generating a feasibility set and optimizing a list of configurations for cost and/or profit encompasses a human selecting a product family, determining a feasibility set, and calculating cost and profitability.  The limitation as drafted, is a process that, under broadest reasonable interpretation, covers certain methods of organizing human activity, but for the recitation of generic computer components.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as commercial interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  A memory storing instructions and one or more hardware processors in Claim 12 is just applying generic computer components to the recited abstract limitations.  The non-transitory computer storage medium in Claim 20 appears to be just software.  Claims 12 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

Response to Arguments
Applicant's arguments filed 09/15/2021 have been fully considered but they are not persuasive.  The Applicant’s remarks begin (remarks pages 11) with a disagreement with the rejection in view of the MPEP as well as the 2014 interim guidance on subject matter eligibility, the December 16, 2014 guidance .  
The Examiner does not agree.  The Examiner did follow the guidance including the October 2019 update to the PEG and evaluated the claims under Step 2A prongs 1 and 2 as well as Step 2B.  The Examiner does not find the claims to include additional elements beyond a computer and a database and did not find integration into a practical application as the abstract idea is merely applied to a generic computer.  

Next, the Applicants arguments (remarks page 12) move to Step 2A prong 1 where the arguments are that at least independent claims 1, 12, and 30 are not directed to an abstract idea (mental process).  Rather, the Applicants state that the amended claim 1 recites method steps for generating and optimizing a list of feasible configurations.  Further, the Applicants state that the limitation of claim 1 are technical in nature and are beyond mere mental process steps.  Specifically, Applicants cite that claim 1 includes technical features of handling increase in option families and achieving technical effect of selecting rules and constraints applicable for only the selected product family.  Further, the argument is that as option families’ increase the number of configurations explodes and selecting only applicable rules and constraints for selected families and options.  Therefore, the Applicant argues that the present invention has technical effect of organizing option families and search in a dynamically changing tree structure. 

The Examiner is not persuaded by the arguments.  The examiner does not find a technical improvement to the feature of selecting rules and constraints applicable to only a selected product family.  First, following a particular set of rules is not above a mental process in which a human can follow a particular set of rules for one of a selected product family.  Second, having a computer or other elements follow a particular set of rules for one specific product is also not a technical improvement.  A computer is set to follow rules and instructions as a basis for how a generic computer operates.  Further, when selecting rules and constraints for a selected product family it’s obvious that one would not follow a Versata Dev. Group, Inc. v. SAP AM., Inc., and OIP Techs.).  Further, the concept of a dynamically changing tree structure in a database has been known in the particular field since at least the mid 1980’s.  

The Arguments (remarks page 13) further state that claim 1 is not a mental process because it includes a technical feature of “incrementally generating multi-constrained longest paths with a constructive heuristic algorithm that provides the technical effect of search traversal” for generating a feasible configuration.
Further, the argument states that the published application discloses that search traversal is performed iteratively to generate a feasible configuration.  The argument also states that the feasible configuration is a path across a directed acyclic graph of k disjoint sets and the length of the longest path search is the sum total of the reference values associated with the vertices in the graph.

The Examiner finds neither argument persuasive.  First, a heuristic algorithm has the purpose of finding a solution quickly which may not be the best of most optimized solution.  Finding one of many solutions and settling on the first possible solution is not above a mental process.  Further refining a solution or searching beyond the first feasible configuration for a better more optimal configuration is also something well within the human mind and therefore still qualifies as a mental process when the function is executed by generic computer hardware.  Additionally, a longest path search with respect to a dynamic tree structure is simply defining how the search is executed.  The claims specifically state that the search is across a plurality of option families in an non-increasing order of average of the reference value of the 
a) inorder (left, root, right): 4, 2, 5, 1, 3
b) Preorder (root, left, right): 1, 2, 3, 4, 5
c) Postorder (left, right, root): 4, 5, 2, 3, 1
Breadth – first or level order traversal: 1, 2, 3, 4, 5

    PNG
    media_image1.png
    156
    259
    media_image1.png
    Greyscale

In at least claim 1, the search is perfumed to output a comparison of the feasible configuration with optimal margin.  Again, the search based on a tree structure and the optimization of one or more configurations based on the option selection and feasible configurations is not rooted in compute technology but can be performed with complex mathematics and the human mind.  The used of a computer in this case is merely as a tool to perform the otherwise abstract idea. 

Additionally, the arguments (remarks oage 13) argue that the technical effect of “sequentially processing option families” is applying all the constraints to select from each option family the best available feasible option variant.  The argument includes that the technical effect is implicitly achieved though the longest path heuristic algorithm in applying all the constraints to select a feasible option in a time efficient manner (e.g. speed of generating an optimal result).  Also, using an algorithm to find a quick solution is not a technical effect or improvement.  There is no improvement to the algorithm itself but simply using a known algorithm to find a sufficient feasible solution more quickly.  Also, the courts have stated specifically in more than one decision that simply coming to a solution more quickly is not indicative of significantly more or integration into practical application.  The use of a computer in a generalized fashion to increase efficiency does not meaningfully limit the otherwise abstract claims.  In SiRF Tech., Inc.  Also, OIP Technologies, Inc., v. Amazon.com, Inc., says relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible. 

The argument is not persuasive since sequential processing is just doing one at a time one after another in order to achieve a feasible solution.  Further, applying or following the constraints for the option family does not add significantly more than the judicial exception.  As previously answered following the constraints for a particular family is standard operating procedure since it wouldn’t work to follow the constraints for a different option family.

Applicants further argue (remarks page 14) that the technical effects of the claims also include “analyzing a mix of configurations related to individual margins, take rates achieved for each option variant in a product family” and “managing complex inputs” where the inputs are from a database as a problem instance data that requires feasibility configuration.  The applicants believe this shows that the system can obtain input data in any form before initiating a longest path search in a dynamic tree structure.

The Examiner disagrees, first analyzing more than one configuration to determine margins and take rates is not sufficient to become eligible.  Comparing product configurations for cost or margins as well as take rates for components associated with each configuration is merely selecting information based on types available, for collection, analysis, and display (Electric Power Group, LLC c. Alstom S.A.) of the resulting computation.  Optimizing one or more configurations of a product for margin and take rate is mere insignificant extra solution activity as found by the courts.  Further, managing complex inputs, when the inputs are data from a database, are similar to what the courts have recognized as well-

Applicant argues further technical effect (remarks page 14) of multi-constrained longest oath search of option variants of the product family where if a condition is satisfied then a difference between option variant and optimal solution is sufficient then the search stops.  If the difference is insufficient then the search continues to the next option variant while adjusting the supply constraints and take rates for the additional option variant.
The Examiner does not agree with the arguments.  Continuing to search option variants for a product family until a condition is met is not indicative of practical application or significantly more than the exception.  Continuing to search a configuration until satisfied is similar to MPEP 2016.05 II. ii. performing repetitive calculations (Flook) where the search continues for each option variant of a family until a condition is satisfied.  Adjusting supply constraints and estimated take rates for the product family including the option variants is simply storing the number of parts necessary to complete the selected option configurations and is similar to electronic recordkeeping (Alice). 

The arguments (remarks page 15) includes arguments that the claimed subject matter is not merely using a computer to perform the abstract idea but instead uses a specific algorithm to iteratively perform the longest path search for generating feasible configuration sets and further dynamically adjusts supply constraints and take rates for each of the option variants for subsequent option families.  Arguments further include that the subject matter has specific and well-defined technical features and is not abstract in nature but requires specialized software module to implement.  Further the arguments point to five steps of at least claim 1 which are beyond mental steps.

The Examiner is not persuaded by the argument.  First, dynamically adjusting supply constraints and take rates for each option variants is merely adding to the number of parts or summing the total number of new parts of an option variant in a product family.  For example, if building cars you have cars with manual window cranks and electric window switches then you know for every two door car with 
Further, the applicants argue that the steps of i) performing a longest path search for feasible configurations, ii) dynamically adjusting take rates for each option variant of a product family iii) terminating a search when a feasible configuration is assigned, iv) analyzing changes of one or more changes to constraints for each configuration, and v) managing complex inputs with respect to business constraints (take rates), configuration constraints (engineering and manufacturing constraints), and base option family engineering (base features across all the product families) are not mental processes.  

The Examiner’s opinion is that all of the listed steps can be mental processes and are not specifically and technically so complex that it cannot be done in the mind.  In fact, before computers, these steps were performed in the manufacturing world on a regular basis.  One Example of this is tank production during war time.  During WWII, many companies were producing the U.S. Sherman tank.  Each tank had a hull, tracks, engine, turret, and primary weapon barrel.  Those were options found on all Sherman tanks.  But some of them included option variants such as DD tanks which needed to be specially fitted for the ability to “swim” to shore when dropped form a ship.  These specific tanks needed propellers, a skirt to help float, water tight seals, snorkels for the engine, and several other features which were not standard on other tank configurations.  This would entail considering how many parts were needed and how many additional parts were needed for the specific option variant (skirts, snorkels, propellers).  Take rates for each additional feature were determined byu the number of DD tanks produced.  This would include searching for feasible configurations to successfully have tanks “swim” to shore.  Adjusting the take rates of each option variant (there were more than just two options for Sherman 

Next, the arguments shift to step 2A, prong 2 (remarks page 17) where the applicant takes issue with The Office position that cost and profitability are insufficient for integration into practical application.  The Applicant then recites claim 1 with the amended limitations with the argument that product configuration optimization that captures required business constraints and configuration rules to achieve optimal revenue or cost is tied to computer technology and distinct from the concepts found by the courts to be abstract.  The Applicant then lists alleged technical features of the claims (pages 18-19).  The Applicant further argues that the claimed product configuration optimization model comprehends unit demand mix, reference values, and one or more constraints to optimize configurations. 
The Examiner does not agree with the arguments.  Optimization is rooted in mathematics using formulas and equations and the claims are directed to a method which merely uses a computer as a tool to perform the otherwise abstract concept more quickly.  The examiner does not find any technical improvement in performing the method steps which are otherwise mental processes but for the cited computer implementation.   The claims are still abstract.  

Under Step 2A, Prong 2 the Applicant argues (Remarks page 20-21) elements of the claims which have already been addressed.  Applicants begin with iterative performance of the longest path search.  Additionally, a constructive heuristic algorithm used for generating the multi-constrained longest path.  Also, that supply constraints and estimated take rates are dynamically adjusted for each option variant and where the search terminates with a feasible configuration is assigned.  All of these arguments have been addressed above in this response to arguments.  
Further, the arguments include that optimization is not limited to one individual sub product, but across all families to maximize total margin across a product portfolio and at the same time analyzing impact changes for feasible configurations for profitability and cost effective products.



Applicants arguments next move to Step 2B (remarks pages 22-26) and argue that the claims include subject matter which accounts for significantly more include twelve cited limitations.  The arguments then further detail with specification citations for the claim limitations.  
The Examiner does not agree with the arguments.  Each of the twelve listed items are not additional elements but are steps in the method claim.  1) Exploring changes in constraints and rules is not a technical feature or significantly more.  2) Capturing rules and optimizing cost or revenue is also not significantly more. 3) Selecting applicable rules and constraints applicable to the product and option family is not technical or significantly more.  4) Improving efficiency has been ruled by several court decisions as not adding meaningful limitations to the claims. 5) Efficiently organizing a dynamic tree structure is also not technical and also efficiency has been cited as not significantly more in several decisions. 6) Providing product configurations with optimal revenue or cost is not technical improvement and optimization is merely using a computer as at tool. 7) Terminating a search based on a condition of a feasible configuration is not significantly more but just meeting a condition of the product search. 8) Optimization of more than one product in a product family is still an optimization problem which is rooted in mathematics. 9) Providing significant impact to various departments and organizations is not eligible content. 10) Providing profitable and cost effective products is not indicative of practical application is just applying a computer to an otherwise abstract concept. 11) Generating minimal number of profit maximizing configurations so meet demand is also not sufficient for integration to practical application.  It’s still an optimization problem which can be done in the mind. 12) dynamically adjusting supply constraints and take rates is no significantly more and is similar to electronic recordkeeping of supply 

In summary, the claim amendments and corresponding arguments regarding the rejection under 35 U.S.C. § 101 are not persuasive and the rejection stands.  The application is not in condition for allowance. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406.  The examiner can normally be reached on M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or is encouraged to call the Examiner at the phone number listed above.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                           November 18, 2021